Robinson, J.
(dissenting). This is a petty libel suit based on the publication of a rather harmless looking political squib. The case comes here on a demurrer to the complaint. The demurrer may save the parties and taxpayers the expense of long and vexatious .trial resulting in a verdict of 5 cents or nothing. The squib is in plain simple every-day language. Its words are small and its sentences are all short and in no way complicated. To any reader the meaning is obvious, and it cannot be changed or varied by any averments or innuendoes. It charges no crime and nothing to cause anyone to be shunned or to bring anyone into hatred, contempt, or ridicule.
The squib was published during the last political campaign. -Its manifest purpose was to forestall and curb the political activities of the «x-attorney general in working against the supreme court candidates who were indorsed by the Nonpartisan League. The publisher apparently did not know McCue, as he improved the name by spelling it McHugh. Hence, by way of correction, it was said: “The reference was not to Secretary McHugh of the Chamber of Commerce. It was another McCue, — one T. H McCue, of Carrington, who was commiserating with Mr. Linde and bragging, so it is alleged, that he was raising a fund to help defeat the candidates for the supreme court. With McCue collecting an alleged slush fund to defeat the candidates of the League, there ought to be no question of their election. McCue was formerly attorney general of North Dakota, but he was so blind to the operation of the blind pigs that the people discarded him on the first *206opportunity.” Then there is added: “McTIugh or McCue, take your choice — they are a nice pair and stand for the same proposition.” That, is all there is of the libel. The fair meaning and import was that the-two Macs were old liners or standpatters and that they stood for the-same thing politically. There is nothing to warrant the gross and farfetched innuendo that McHugh was generally known to be a very bad man, with whom to be compared or classed was a disgrace to the other Mac.
In nearly every political campaign money is collected and used too-freely, and each party charges the other with a slush fund or the use of money like slush. It is a well-known figure of speech which does not deceive or startle anyone. When in Scripture we read: “Rivers of water ran down my cheeks,” we do not think of anything like the Missouri river.
In regard' to the blind pigs it is said McCue was so blind that the people did not re-elect him. That does not suggest or convey the idea that he wilfully disregarded his official oath. It should not be accounted a libel to say of any person that he was a little blind to official duty, as that is true of nearly every person who has held office. Everyone knows that in the exercise of his duties an attorney general must have a large discretion, and that an apparent blindness may be on the side of charity and in accordance with his sense of duty.
Three of the judges are agreed that what is said concerning blindness to the blind pigs and the slush fund is not a libel and does not constitute a cause of action. That narrows the issues, but it seems there is a difference of opinion in regard to what is said of the Macs being a fine pair and standing for the same proposition. The complaint charges that McHugh is secretary of the Chamber of Commerce in Minneapolis, and in said newspaper and many other newspapers it was frequently published. “That said McHugh was and is a thief, a rogue, and a rascal, and engaged in a crooked and fraudulent and disreputable business, and that said McHugh and his business associates -were engaged in a large scale in cheating and defrauding farmers of North Dakota, by wilfully and corruptly manipulating prices, of grain.” Now by fair construction the above charge against McHugh relates entirely to his doings as a member of the Chamber of Commerce. It does not by any fair construction charge that he had ever feloniously stolen and carried *207away the personal property of anyone. It does not charge him with crime. It calls him a thief merely because of his dealings, and hi& regular business as secretary of the Chamber of Commerce. Such is. the fair construction of the charge, and it accords with the facts of which the court should take judicial notice. This court is presumed to know what is generally known within the jurisdiction of the court, and we know that no one has ever heard of McHugh being charged with the crime of larceny, and were the plaintiff put to the test on a motion for a hill of particulars, he would not dare to charge McHugh with larceny or any other crime. A person charged with larceny or crime does not for a moment hold the place of Secretary McHugh, and there is no charge that the plaintiff has any connection with the Chamber of Commerce. The averment that the two Macs are a nice pair and stand for the same proposition cannot mean that they are in the same business or that either one has been guilty of a crime. The purpose of the political squib was to give them a political rating and to put them in the same class politically as old liners and standpatters. Hence there is no libel, and the action should be dismissed.